Filed 6/27/16 P. v. Richards CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                         A145948
v.
JOHN HENRY RICHARDS,                                                     (Marin County
                                                                          Super. Ct. No. SC193198A)
         Defendant and Appellant.


         Defendant John Henry Richards appeals from a July 2, 2015, judgment, entered
following a contested hearing at which he was found to have violated the terms of his
post release community supervision (PRCS; see Pen. Code, § 3451, subd. (a)1). The
court reinstated defendant’s PRCS subject to the condition that he serve 180 days in
county jail, with credit for time served of 96 days. Defendant’s appellate counsel has
filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436, and asks us to
independently review the record and suggests two arguable issues.2 We affirm.




1
        All further unspecified statutory references are to the Penal Code.
2
        As required under People v. Kelly (2006) 40 Cal. 4th 106, 124, we affirmatively
note that appellate counsel has informed us that he has written to defendant at his last
known address advising him of his right to file a supplemental brief and defendant has
not filed such a brief.


                                                             1
                                          FACTS
       A.     Sonoma County Proceedings
       On May 3, 2010, the Sonoma County District Attorney filed an amended
information charging defendant with the misdemeanor offense of intentional interference
with a lawful business establishment (§ 602.1, subd. (a)) (count one); the felony offense
of assault by means likely to produce great bodily injury (§ 245, subd. (a)(1)) (count
two); the felony offense of attempting to deter a police officer from performance of his
duties by threats (§ 69) (count three); the misdemeanor offense of resisting arrest (§ 148,
subd. (a)(1)) (count four); and the misdemeanor offense of elder abuse (§ 368, subd. (c))
(count five). The amended information further alleged, in pertinent part, that defendant
had served two prior prison terms (§ 667.5).
       On September 3, 2010, at a change of plea proceeding, defendant pleaded no
contest to the felony offense of attempting to deter a police officer from the performance
of his duties by threats (count three) and the misdemeanor offense of elder abuse (count
five), and he further admitted he had served two prior prison terms. In his written plea
agreement, defendant understood that the maximum punishment he might receive was a
determinate term of five years in state prison followed by parole for three to four years.
The prosecution agreed to dismiss counts one, two, and four.
       On November 5, 2010, defendant was sentenced to an aggregated term of five
years in state prison. The execution of sentence was suspended, and defendant was
placed on probation for four years under the supervision of the Sonoma County probation
department. On April 14, 2011, after defendant changed his residence, jurisdiction of the
case was transferred to the Marin County probation department.
       B.     Marin County Proceedings
       1.     Background
       In January 2014, following a hearing at which defendant admitted to violating the
terms of his probation, the court revoked defendant’s probationary term. On February 20,
2014, defendant’s probation was terminated and the previously suspended sentence of
five years in state prison was imposed pursuant to section 1170. Defendant was granted


                                               2
credit for time served of 772 days. On May 14, 2015, defendant was released from
prison on PRCS to the Marin County probation department, with supervision scheduled
to expire on May 14, 2018.
       Two days after defendant’s release from prison, on May 16, 2015, he received a
citation for violating section 647, subdivision (f),3 in San Francisco County and he was
taken to a hospital emergency room for evaluation. Two days later, the Marin County
probation department filed a petition to revoke defendant’s PRCS based on his alleged
violation of the following conditions of his PRCS: commission of criminal conduct
(“[y]ou shall not engage in conduct prohibited by law”); and failure to “totally abstain
from use of alcohol during the supervision period.” The petition also included as an
attachment a report prepared by University of California, San Francisco Police Officer
Stephen Lee. Officer Lee went to the hospital in response to a Tarasoff report by a
hospital doctor that defendant had made threats against his former probation department
officer.4 According to the doctor, defendant stated he had access to a gun at a friend’s
house and he wanted to shoot his former probation department officer in the face.
Although defendant may have been intoxicated at the time he made the statements, the

3
        Section 647, subdivision (f), reads, in pertinent part: “ . . . [E]very person who
commits any of the following acts is guilty of disorderly conduct, a misdemeanor: [¶] . . .
[¶] (f) Who is found in any public place under the influence of intoxicating liquor . . . in a
condition that he or she is unable to exercise care for his or her own safety or the safety
of others, or by reason of his or her being under the influence of intoxicating liquor, . . .
interferes with or obstructs or prevents the free use of any street, sidewalk, or other public
way.”
4
        In Tarasoff v. Regents of University of California (1976) 17 Cal. 3d 425 (Tarasoff),
the court held that “[w]hen a therapist determines, or pursuant to the standards of his
profession should determine, that his patient presents a serious danger of violence to
another, he incurs an obligation to use reasonable care to protect the intended victim
against such danger,” which might include warning the intended victim. (Id. at p. 431.)
In response to Tarasoff, the Legislature enacted Civil Code section 43.92, which provides
“ ‘for immunity from liability for a psychotherapist who fails to warn of and protect from,
or predict and warn of and protect from a patient’s threatened violent behavior, except
where the patient has communicated to the psychotherapist a serious threat of violence
against a reasonably identifiable victim.’ ” (Barry v. Turek (1990) 218 Cal. App. 3d 1241,
1245.)

                                              3
doctor believed defendant’s threat was still credible. Officer Lee also spoke with
defendant at the hospital. Defendant repeated his statements regarding access to “a
silenced pistol” at his friend’s house and his plan to use the gun to shoot his former
probation department officer in the head. Defendant said he was upset because his
former probation department officer had written untrue statements in a report that led to
defendant’s prison sentence. Officer Lee notified defendant’s former probation
department officer about the situation. The former probation department officer
confirmed supervising defendant for two years prior to his prison sentence, defendant
knew the officer’s work location, the officer believed defendant’s threat was credible and
put the officer in fear.
       2.      Current Proceeding Under Review
       On July 2, 2015, the court held a contested hearing on the petition to revoke
defendant’s PRCS. The court heard testimony from Marin County Probation Department
Supervisor Eric Olsen and Officer Lee. Olsen testified that defendant’s release
conditions included that defendant was not to engage in conduct prohibited by law and he
was to immediately inform his supervising county agency if he received a citation. The
court admitted into evidence, a written form, signed by defendant on January 20, 2015,
which set forth the conditions of defendant’s release on PRCS. Officer Lee testified
concerning the Tarasoff report the officer received from the hospital doctor regarding
defendant’s threats against his former probation department officer. Finding that the
information being relayed as a Tarasoff report was reliable, the court overruled defense
counsel’s hearsay objection to Officer Lee’s testimony regarding the report of threats
made by defendant. Officer Lee also testified concerning the statements made by
defendant to the officer including defendant’s repeated threats against his former
probation department officer. On cross-examination, Officer Lee testified at the time he
spoke with defendant he could not tell if defendant was intoxicated. Defendant spoke to
the officer “fine,” and the officer did not get too close to the defendant for safety reasons.
       Defendant did not testify on his own behalf. He submitted his medical record
regarding his hospitalization on May 16, 2015, which document was admitted and


                                              4
considered by the court. The medical record indicated that on May 16, 2015, defendant
was admitted at 11:21 a.m. and discharged the same day at 10:34 p.m. On his arrival at
the hospital, defendant “present[ed] with” alcohol intoxication having been “[f]ound
down on the street, brought in by AMR.” Defendant was found to be “alert and oriented
to person, place, and time.” He stated he had been drinking until four hours before he
came to the hospital. He also stated his desire to kill his former “parole” officer, noting
he had access to a gun at his friend’s house and he wanted to shoot the officer in the face.
The emergency room doctor ordered blood tests and a psychiatric consultation. The
blood drawn approximately one hour after defendant’s arrival at the hospital showed his
“ethanol, serum or plasma,” level was abnormal at .296.
       After argument by counsel, the court sustained the petition to revoke defendant’s
PRCS for “several different reasons.” The court first found that “one of the conditions of
[defendant’s] post release community supervision is that [defendant was] not to commit
any [new] criminal offense and the evidence is overwhelmingly clear that [defendant]
violated Penal Code Section 647(f), getting . . . so intoxicated on alcohol [that he was]
found face down in the street and had to be taken by ambulance to an emergency room
where sometime after that [his] blood alcohol level was a .296. That’s clear evidence of a
criminal violation and absolutely a violation of [the] terms of [the] post release
community supervision, [so] that’s the first ground for sustaining [the] petition.” The
court also explained its reasons for finding, based on the preponderance of the evidence,
that defendant had violated the terms of his PRCS by making criminal threats (§ 422),
and possessing a firearm pursuant to defendant’s admission. Defendant waived time for
receipt of a probation department report on the issue of sentencing. After further
argument by counsel, the court reinstated defendant to PRCS subject to the condition that
he serve the maximum term of 180 days in county jail, with credit for time served of 96
days. Defendant filed a timely notice of appeal from the July 2, 2015, judgment.
                                      DISCUSSION
       Defendant’s appellate counsel discovered no issues meriting argument, but
suggests two arguable issues appear in the record: (1) whether defendant’s placement on


                                              5
PRCS following his release from prison in May 2015 after completion of his sentence for
a 2010 crime constitutes ex post facto punishment, in violation of the federal and state
constitutions, and (2) whether there was sufficient evidence to support the court’s finding
that defendant violated the terms of his PRCS. We have reviewed the entire record and
the suggestions of appellate counsel and conclude there are no issues requiring further
briefing.
       Any ex post facto claim was forfeited by defendant’s failure to raise the issue in
the trial court. (People v. White (1997) 55 Cal. App. 4th 914, 917.) In all events, there is
no merit to the claim. Both the federal and state constitutions prohibit as ex post facto
“ ‘ “any statute which . . . makes more burdensome the punishment for a crime, after its
commission . . . .” ’ ” (Id. at p. 916, quoting from Collins v. Youngblood (1990) 497 U.S.
37, 42, and citing Tapia v. Superior Court (1991) 53 Cal. 3d 282, 294.) The imposition of
PRCS does not implicate the constitutional prohibition against retroactively increasing
punishment for crimes. Before the enactment of the Criminal Justice Realignment Act of
2011 (Stats. 2011, ch. 15, §§ 1, 450, amended by Stats. 2011, ch. 361, § 6.7, and
Stats. 2012, ch. 43, § 27) (the Realignment Act), “a prison sentence ended with a period
of parole administered by the state. (Stats. 2010, ch. 219, § 19.) Now, a prison sentence
for certain felons ends with county-administered community supervision in lieu of parole.
(Stats. 2011, ch. 15, §§ 468, 479; [Pen. Code,] §§ 3000, subd. (a)(1), 3000.08, 3451; see
People v. Cruz (2012) 207 Cal. App. 4th 664, 671-672 [143 Cal. Rptr. 3d 742] [ ].)”
(People v. Isaac (2014) 224 Cal. App. 4th 143, 145 (Isaac).) 5 The Realignment Act does
not change either the terms of a defendant’s sentence (People v. Jones (2014) 231
Cal. App. 4th 1257, 1267, fn. 8), or the standards for determining a prisoner’s eligibility


5
       “Serious felons remain subject to parole, but felons whose crimes fall short of
certain severity criteria[, like defendant], are ‘subject to community supervision’ for up to
three years if ‘released from prison on and after October 1, 2011.’ (§ 3451, subd. (a).)”
(Isaac, supra, 224 Cal.App.4th at p. 145; compare § 3000 subd. (b)(2)(a) [“[f]or a crime
committed prior to July 1, 2013, at the expiration of . . . a term of imprisonment imposed
pursuant to Section 1170 . . ., the inmate shall be released on parole for a period not
exceeding three years”].)


                                             6
for early release and setting a release date. The Realignment Act “ ‘merely modifies the
agency that will supervise the defendant after release [from prison].’ ” (People v.
Espinoza (2014) 226 Cal. App. 4th 635, 639, fn. 3 (Espinoza).) In Espinoza, the court
rejected an “argument that PRCS is an ex post facto law” for various reasons including
the fact that had Espinoza not been subject to PRCS on his release from prison, he
“would have had equivalent terms and conditions” imposed if released on parole. (Id. at
pp. 638, 641.)
       Additionally, substantial evidence supports the court’s finding that defendant
violated the terms of his PRCS. As an appellate court, “ ‘[a]lthough we must ensure the
evidence is reasonable, credible, and of solid value, nonetheless, it is the exclusive
province of the . . . [trier of fact] . . . to determine . . . the truth and falsity of the facts on
which that determination depends.’ ” (People v. Ochoa (1993) 6 Cal. 4th 1199, 1206,
quoting from People v. Jones (1990) 51 Cal. 3d 294, 314.)

                                         DISPOSITION
       The judgment is affirmed.



                                                       _________________________
                                                       Jenkins, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Pollak, J.




                                                  7